Citation Nr: 1437848	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for squamous cell cancer of the skin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from August 1949 to September 1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2011, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for squamous cell cancer of the skin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for squamous cell cancer of the skin because the Veteran has provided evidence of a current diagnosis, and his treating physician, Dr. W. Philip Werschler, has indicated that it may be associated with his presumed exposure to herbicides during service.  The Veteran has also related the squamous cell cancer of the skin to his sun exposure during service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In these circumstances, a medical opinion should be sought.  

The Veteran also should be given an opportunity to identify any additional healthcare providers who had treated him for his squamous cell cancer of the skin.  Thereafter, the RO should obtain any identified records that are not already included in the claims file.

In view of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his squamous cell carcinoma that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his squamous cell carcinoma.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, an opinion from a VA dermatologist or oncologist should be obtained.  The Veteran need not be present for an examination unless the dermatologist or oncologist deems it necessary.

The examiner should state whether it is at least as likely as not that the Veteran's squamous cell carcinoma is related to or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

*  Dr. Werschler's April 2010 report, suggesting the possibility of a link between the Veteran's squamous cell carcinoma and his exposure to Agent Orange in service;

* The Veteran's statements, including in March 2011 and October 2011, attributing his squamous cell carcinoma to his exposure to the herbicide Agent Orange, and/or to his exposure to sunlight while working outside;

* The fact that the Veteran is presumed to have been exposed to certain herbicides during his service in Vietnam, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  In drafting an opinion and rationale, the reviewer should assume that the Veteran was exposed to those herbicides during his service.

* The Veteran's November 1974 Report of Medical Examination, in his service treatment records (STRs).

* Dr. Robert Layzer's initial November 1995 diagnosis of squamous cell carcinoma of the skin, based on original skin biopsy slides from 1992.

* In the event sun exposure is considered a source of the claimed disability, the effects of pre-service, service, and post-service sun exposure should be discussed.  

The rationale for all opinions expressed should be set forth.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



